DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 2/24/2021 has been entered. Claims 1-15 remain pending in the application. Claims 16-20 are new.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 12/7/2020. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 12/7/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a first interpretation of Butler (WO 92/04064). 
In regard to claim 1,

a hollow cylinder (see annotated figure 19 below) that has a cavity (figure 19, item 164) for receiving the liquid (page 17, line 6-7) and has a distal end (see annotated figure 19 below where the distal end is labeled), with a passage (figure 19, item 170: wherein chamber 170 is within the distal end) arranged in a region of the distal end of the hollow cylinder (see figure 19: wherein chamber 170 is arranged in a region of the distal end of the hollow cylinder) and is fluidically connected to the cavity (page 18, line 6-14) and is provided for inflow and/or outflow of the liquid from the cavity (page 18, line 6-14), the hollow cylinder (see annotated figure 19 below) further comprising an integrally molded cylinder base (see annotated figure 19 below: wherein the integrally molded cylinder base identified below is integral with the hollow cylinder and the claimed phase “integrally molded base” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Butler is silent as to the process used to form the integral base, it appears that Butler’s product would be the same or similar as that claimed) and a circumferential collar portion (figure 19, item 187) at the distal end of the hollow cylinder (see figure 19, item 187: wherein the hub 187 is at the distal end of the hollow cylinder as shown below); 



[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Hollow cylinder)][AltContent: connector]
[AltContent: textbox (Proximal end of the adaptor body)]
[AltContent: arrow][AltContent: textbox (Distal end of the hollow cylinder)][AltContent: connector][AltContent: textbox (Integrally molded cylinder base)][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: textbox (Distal end of the adaptor body)][AltContent: textbox (Connection portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Annotated Figure 19 )]
    PNG
    media_image1.png
    739
    263
    media_image1.png
    Greyscale

an adaptor body (figure 19, item 161) received inside the circumferential collar portion (figure 19, item 187) at the distal end of the hollow cylinder (see figure 19: wherein item 161 is received inside item 187), the adaptor body (figure 19, item 161) comprising a connection portion (figure annotated 19 above which shows the connection portion: wherein needle mounting adaptor 188 contains an opening that can receive a needle and forms the connection portion as identified above) for releasable fluid-tight connection to a complementary mating connection portion (portion of needle 122 that is received in opening of item 188 is construed as the complementary mating connection portion) of a liquid receiving component (item 122; page 17, line 7-10: wherein a needle is attached to item 188; Examiner notes for releasable fluid-tight connection to a complementary mating connection portion of liquid receiving component is an intended use limitation and as supported on page 17, line 7-10 a complementary mating connection portion of liquid receiving component i.e. needle is in a releasable fluid tight connection with the connection portion) arranged in such a way that the passage can be fluidically connected to a lumen (see item 122 which forms a lumen) of the liquid receiving component (page 17, line 7-10); and 

the adapter body (figure 19, item 161) comprising a proximal end (see figure 19: wherein the proximal end is construed as the end of item 161 closest to portion 168), which is connected with force-fit and/or form- fit engagement to the distal end of the hollow cylinder (see annotated figure 19 above and page 19, line 1-3; wherein projection 189 of the distal end of the hollow cylinder snap engages with recess 190), and a distal end (see annotated figure 19 above wherein the distal end of the adaptor body is construed as the end furthest from portion 168), on which the connection portion is formed (see annotated figure 19 above wherein the connection portion is formed on the distal end of the adaptor body), and having a lumen (figure 19, item 179 and 176) fluidically connected to the passage (page 17, line 7-10), wherein the shut-off valve arrangement is arranged at the proximal end of the adapter body and at the distal end of the hollow cylinder (see annotated figure 19 above wherein the shut-off valve arrangement is arranged at the proximal end of the adapter body as shown above and at the distal end  of the hollow cylinder), and 

wherein the distal end of the hollow cylinder (see annotated figure 19 above where the distal end is labeled) has a profile portion (figure 19, item 189) which meshes with a complementary mating profile portion (figure 19, item 190) of the adapter body (figure 19, item 161) in such a way that the adapter body is fixed in a circumferential direction on the hollow cylinder (page 19, line 1-3; wherein projection 189 of the distal end of the hollow cylinder snap engages with recess 190 of the adapter body such that the adapter body is fixed in an circumferential direction on the hollow cylinder).
In regard to claim 2,
[AltContent: textbox (Guide path)][AltContent: arrow][AltContent: connector][AltContent: rect][AltContent: textbox (Integrally molded cylinder base)][AltContent: textbox (Annotated Figure 19 )]
    PNG
    media_image1.png
    739
    263
    media_image1.png
    Greyscale

Butler discloses the medical injection device according to claim 1, wherein movement of the valve body (figure 19, item 171) is guided axially on a guide path (see annotated figure 19 above) extending through the cylinder base (as shown in annotated figure 19 above; page 18, line 9-14).
In regard to claim 3,

In regard to claim 4,
[AltContent: arrow][AltContent: textbox (Proximally arranged receiving portion)][AltContent: connector][AltContent: textbox (Annotated Figure 19 )]
    PNG
    media_image1.png
    739
    263
    media_image1.png
    Greyscale

Butler discloses the medical injection device according to claim 1, wherein the lumen (figure 19, item 179 and 176) of the adapter body has a proximally arranged receiving portion (see annotated figure 19 above which depicts the proximally arranged receiving portion) in which the sealing ring is fitted (see annotated 19 above wherein a portion of the sealing ring 166 is arranged in the receiving portion).
In regard to claim 5,
[AltContent: arrow][AltContent: textbox (Undercut radial groove)][AltContent: arrow][AltContent: textbox (Proximally arranged receiving portion)][AltContent: connector][AltContent: textbox (Annotated Figure 19 )]
    PNG
    media_image1.png
    739
    263
    media_image1.png
    Greyscale

Butler discloses the medical injection device according to claim 4, wherein the receiving portion has an undercut radial groove (see annotated figure 19 above which depicts the undercut radial groove) open at one side in a proximal direction (see annotated figure 19 above wherein the undercut radial groove is open at one side in a proximal direction), wherein the sealing ring engages behind the radial groove (see figure 19 above wherein the sealing ring engages with portion 191 which is behind the radial groove) and is thus fixed with form-fit engagement on the adapter body in the proximal direction (page 19, line 3-9).
In regard to claim 20,
Butler discloses the medical injection device according to claim 1, wherein the profile portion (figure 19, item 189) extends continuously in the circumferential direction in the circumferential collar (see figure 19 wherein item 189 is within item 187 and page 19, line 1-3: wherein item 189 is annular), and the complementary mating profile portion (figure 19, item 190) extends continuously in the circumferential direction on the adaptor body (page 19, line 1-3: wherein item 190 is annular).
Claims 1-5, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a second interpretation of Butler (WO 92/04064). 
In regard to claim 1,

a hollow cylinder (see annotated figure 19 below) that has a cavity (figure 19, item 164) for receiving the liquid (page 17, line 6-7) and has a distal end (see annotated figure 19 below where the distal end is labeled), with a passage (figure 19, item 170: wherein chamber 170 is within the distal end) arranged in a region of the distal end of the hollow cylinder (see figure 19: wherein chamber 170 is arranged in a region of the distal end of the hollow cylinder) and is fluidically connected to the cavity (page 18, line 6-14) and is provided for inflow and/or outflow of the liquid from the cavity (page 18, line 6-14), the hollow cylinder (see annotated figure 19 below) further comprising an integrally molded cylinder base (see annotated figure 19 below: wherein the integrally molded cylinder base identified below is integral with the hollow cylinder and the claimed phase “integrally molded base” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Butler is silent as to the process used to form the integral base, it appears that Butler’s product would be the same or similar as that claimed) and a circumferential collar portion (figure 19, item 187) at the distal end of the hollow cylinder (see figure 19, item 187: wherein the hub 187 is at the distal end of the hollow cylinder as shown below); 



[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Hollow cylinder)][AltContent: connector]
[AltContent: textbox (Proximal end of the adaptor body)]
[AltContent: arrow][AltContent: textbox (Distal end of the hollow cylinder)][AltContent: connector][AltContent: textbox (Integrally molded cylinder base)][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: textbox (Distal end of the adaptor body)][AltContent: textbox (Connection portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Annotated Figure 19 )]
    PNG
    media_image1.png
    739
    263
    media_image1.png
    Greyscale

an adaptor body (figure 19, item 161) received inside the circumferential collar portion (figure 19, item 187) at the distal end of the hollow cylinder (see figure 19: wherein item 161 is received inside item 187), the adaptor body (figure 19, item 161) comprising a connection portion (figure annotated 19 above which shows the connection portion: wherein needle mounting adaptor 188 contains an opening that can receive a needle and forms the connection portion as identified above) for releasable fluid-tight connection to a complementary mating connection portion (portion of needle 122 that is received in opening of item 188 is construed as the complementary mating connection portion) of a liquid receiving component (item 122; page 17, line 7-10: wherein a needle is attached to item 188; Examiner notes for releasable fluid-tight connection to a complementary mating connection portion of liquid receiving component is an intended use limitation and as supported on page 17, line 7-10 a complementary mating connection portion of liquid receiving component i.e. needle is in a releasable fluid tight connection with the connection portion) arranged in such a way that the passage can be fluidically connected to a lumen (see item 122 which forms a lumen) of the liquid receiving component (page 17, line 7-10); and 

the adapter body (figure 19, item 161) comprising a proximal end (see figure 19: wherein the proximal end is construed as the end of item 161 closest to portion 168), which is connected with force-fit and/or form- fit engagement to the distal end of the hollow cylinder (see annotated figure 19 above and page 19, line 1-3; wherein projection 189 of the distal end of the hollow cylinder snap engages with recess 190), and a distal end (see annotated figure 19 above wherein the distal end of the adaptor body is construed as the end furthest from portion 168), on which the connection portion is formed (see annotated figure 19 above wherein the connection portion is formed on the distal end of the adaptor body), and having a lumen (figure 19, item 179 and 176) fluidically connected to the passage (page 17, line 7-10), wherein the shut-off valve arrangement is arranged at the proximal end of the adapter body and at the distal end of the hollow cylinder (see annotated figure 19 above wherein the shut-off valve arrangement is arranged at the proximal end of the adapter body as shown above and at the distal end  of the hollow cylinder), and 


    PNG
    media_image2.png
    306
    422
    media_image2.png
    Greyscale

wherein the distal end of the hollow cylinder has a profile portion (see figure 19 directly above, wherein item 189 and groove above projection 189 forms a profile portion) which meshes with a complementary mating profile portion (see figure 19 directly above, wherein item 190 and projection above groove 190 forms a complementary mating profile portion) of the adapter body (figure 19, item 161) in such a way that the adapter body is fixed in a circumferential direction on the hollow cylinder (page 19, line 1-3; wherein projection 189 of the distal end of the hollow cylinder snap engages with recess 190 of the adapter body such that the adapter body is fixed in an circumferential direction on the hollow cylinder; Examiner notes as supported by page 16, line 26-29 when a snap fit occurs the component is locked in position).
In regard to claim 2,
[AltContent: textbox (Guide path)][AltContent: arrow][AltContent: connector][AltContent: rect][AltContent: textbox (Integrally molded cylinder base)][AltContent: textbox (Annotated Figure 19 )]
    PNG
    media_image1.png
    739
    263
    media_image1.png
    Greyscale

Butler discloses the medical injection device according to claim 1, wherein movement of the valve body (figure 19, item 171) is guided axially on a guide path (see annotated figure 19 above) extending through the cylinder base (as shown in annotated figure 19 above; page 18, line 9-14).
In regard to claim 3,
Butler discloses the medical injection device according to claim 1, wherein the sealing ring (figure 19, item 166) has a clamping portion (figure 19, item 192) which is fixed by form-fit engagement in an axial direction and/or in a radial direction between the hollow cylinder and the adapter body (page 19, line 3-9; see figure 19 above wherein portion 192 is fixed in the axial direction between the hollow cylinder and adaptor body).
In regard to claim 4,
[AltContent: arrow][AltContent: textbox (Proximally arranged receiving portion)][AltContent: connector][AltContent: textbox (Annotated Figure 19 )]
    PNG
    media_image1.png
    739
    263
    media_image1.png
    Greyscale

Butler discloses the medical injection device according to claim 1, wherein the lumen (figure 19, item 179 and 176) of the adapter body has a proximally arranged receiving portion (see annotated figure 19 above which depicts the proximally arranged receiving portion) in which the sealing ring is fitted (see annotated 19 above wherein a portion of the sealing ring 166 is arranged in the receiving portion).
In regard to claim 5,
[AltContent: arrow][AltContent: textbox (Undercut radial groove)][AltContent: arrow][AltContent: textbox (Proximally arranged receiving portion)][AltContent: connector][AltContent: textbox (Annotated Figure 19 )]
    PNG
    media_image1.png
    739
    263
    media_image1.png
    Greyscale


In regard to claim 19,
Butler discloses the medical injection device according to claim 1.

    PNG
    media_image2.png
    306
    422
    media_image2.png
    Greyscale

 Butler discloses wherein the profile portion (see figure 19 above, wherein item 189 and groove above projection 189 forms a profile portion) comprises an inner toothing (item 189) and the complementary mating profile portion (see figure 19 above, wherein item 190 and projection above groove 190 forms a complementary mating profile portion) comprises an outer toothing (see figure 19 above wherein the projection above groove 190 is construed as an outer toothing).



    PNG
    media_image2.png
    306
    422
    media_image2.png
    Greyscale

Butler discloses the medical injection device according to claim 1, wherein the profile portion (see figure 19 above, wherein item 189 and groove above projection 189 forms a profile portion) extends continuously in the circumferential direction in the circumferential collar (see figure 19 wherein item 189 is within item 187 and page 19, line 1-3: wherein item 189 is annular), and the complementary mating profile portion (figure 19, item 190) extends continuously in the circumferential direction on the adaptor body (page 19, line 1-3: wherein item 190 is annular).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the second interpretation of Butler (WO 92/04064) further in view of Kakish (U.S. PG publication 20100030146).
In regard to claim 6,
Butler discloses the medical injection device according to claim 1.
Butler fails to disclose wherein the distal end of the hollow cylinder has a latch portion which latches with a complementary mating latch portion of the adapter body in such a way that the adapter body is fixed in an axial direction on the hollow cylinder.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Profile portion)][AltContent: textbox (Complimentary mating latch portion)][AltContent: textbox (Latch portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Complementary mating profile portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal end of the hollow cylinder)][AltContent: ][AltContent: connector]
    PNG
    media_image3.png
    396
    491
    media_image3.png
    Greyscale

Kakish teaches a profile portion (one ridge item 27 as shown in figure 1 and the groove above ridge 27) and a complementary mating profile portion (one groove 25 as shown in figure 1 and the projection above groove 25) and wherein the distal end of the hollow cylinder (see figure 1) has a latch portion (different ridge item 27 as shown in figure 1) which latches with a complementary mating latch portion (different groove 25) of the adapter body in such a way that the adapter body is fixed in an axial direction on the hollow cylinder (paragraph [0014]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the number of projections 189 and grooves 
In regard to claim 7,
Butler discloses the medical injection device according to claim 1.
Butler fails to disclose wherein the profile portion comprises a first plurality of longitudinal grooves extending in an axial direction, and the complementary mating profile portion comprises a second plurality of longitudinal grooves extending in an axial direction.
Kakish teaches a profile portion (multiple ridges item 27 as shown in figure 1 and the grooves between ridges 27) comprises a first plurality of longitudinal grooves (grooves between ridges 27) extending in an axial direction (see figure 1), and a complementary mating profile portion (multiple grooves 25 as shown in figure 1 and the projections between grooves 25) comprises a second plurality of longitudinal grooves (figure 1, item 25 wherein multiple grooves are shown) extending in the axial direction (see figure 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the number of projections 189 and grooves between projections 189 to include multiple projections and grooves in the profile portion of Butler, and 
In regard to claim 8,
Butler in view of Kakish teaches the medical injection device according to claim 6.
Butler as modified by Kakish teaches wherein the latch portion is formed on the circumferential collar portion (see analysis of claim 6 above wherein a latch portion is implemented on the circumferential collar portion 187) of the hollow cylinder, which circumferential collar portion extends distally with respect to the cavity (see figure 19, item 164 of Butler; see figure 19 of Butler wherein the collar portion 187 extends distally with respect to cavity 164).








[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Hollow cylinder)][AltContent: connector]
[AltContent: textbox (Proximal end of the adaptor body)]
[AltContent: arrow][AltContent: textbox (Distal end of the hollow cylinder)][AltContent: connector][AltContent: textbox (Integrally molded cylinder base)][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: textbox (Distal end of the adaptor body)][AltContent: textbox (Connection portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Annotated Figure 19 )]
    PNG
    media_image1.png
    739
    263
    media_image1.png
    Greyscale

In regard to claim 11,
Butler in view of Kakish teaches the medical injection device according to claim 7,
Butler as modified by Kakish teaches wherein the profile portion is formed on the circumferential collar portion (see figure 19 of Butler, item 187) of the hollow cylinder, which circumferential collar portion extends distally with respect to the cavity (figure 19 of Butler, item 164; see figure 19 wherein the collar portion 187 extends distally with respect to cavity 164).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (WO 92/04064). Examiner notes the rejections of claims 9-10 apply to both the first and second interpretation of Butler (WO 92/04064).
In regard to claim 9,
Butler discloses the medical injection device according to claim 1.
A first embodiment of Butler fails to disclose wherein the valve body has, at its distal end, a radially widened head portion.
[AltContent: arrow][AltContent: textbox (Radially widened head portion)]
    PNG
    media_image4.png
    623
    266
    media_image4.png
    Greyscale

A second embodiment of Butler teaches a shut-off valve arrangement which has a valve body (figure 12 and 13, item 131; page 17, line 38-page 16, line 3: wherein the movable valve member is formed of a rigid material) and a flexible sealing ring (figure 12 and 13, item 134; page 17, line 38-page 16, line 3: wherein lip 134 is made of a resilient material) wherein the valve body (figure 13, item 131) has, at its distal end (see figure 13 above wherein the end closest to projections 142 is construed as the distal end), a radially widened head portion (see figure 13: wherein projections 142 form a radially widened head portion with shaft 140). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the valve body of first embodiment of Butler with the valve body of the second embodiment of Butler, as taught by the second embodiment of Butler, for the purpose of maintaining the valve body in the correct position prior to use (page 15, line 31-32). Examiner notes since the valve body 131 functions with flexible sealing ring 134, it would also be capable of functioning with the flexible sealing ring item 166 of the first embodiment.
In regard to claim 10,
Butler discloses the medical injection device according to claim 1.

[AltContent: connector][AltContent: textbox (Radially tapered continuation extending in the distal direction)][AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    412
    295
    media_image5.png
    Greyscale

A second embodiment of Butler teaches a shut-off valve arrangement which has a valve body (figure 12 and 13, item 131; page 17, line 38-page 16, line 3: wherein the movable valve member is formed of a rigid material) and a flexible sealing ring (figure 12 and 13, item 134; page 17, line 38-page 16, line 3: wherein lip 134 is made of a resilient material) wherein the valve body (figure 12 and 13, item 131) has, at its distal end (see figure 12 and 13 wherein the end closest to projections 142 is construed as the distal end), a head portion (see figure 12 and 13: wherein projections 142 form a head portion with shaft 140) with a radially tapered continuation extending in the distal direction (see figure 12 above which depicts the radially tapered continuation extending in the distal direction). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the valve body of first embodiment of Butler with the valve body of the second embodiment of Butler, as taught by the second embodiment of Butler, for the purpose of maintaining the valve body in the correct position prior to use (page 15, line .
Claims 12-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the second interpretation of Butler (WO 92/04064) further in view of Di Ubaldi (U.S. PG publication 20180289941).
In regard to claim 12,
Butler discloses a medical injection device (figure 19, item 160, figure 48, item 250, and figure 15, item 122; wherein leading portion 160, piston 250 and a needle 122 form the medical injection device; see page 16, line 38-page 17, line 10: wherein a needle and piston rod are usable with leading portion 160) for single use in administration of a liquid (page 16, line 38-page 17, line 10: wherein the syringe is a single use syringe and delivers liquid; page 18, line 15-18), the medical injection device comprising: 
a hollow cylinder (see annotated figure 19 below) that has a cavity (figure 19, item 164) for receiving the liquid (page 17, line 6-7) and has a distal end (see annotated figure 19 below), with a passage (figure 19, item 170: wherein chamber 170 is within the distal end) arranged in a region of the distal end of the hollow cylinder (see figure 19: wherein chamber 170 is arranged in a region of the distal end of the hollow cylinder) and is fluidically connected to the cavity (page 18, line 6-14) and is provided for inflow and/or outflow of the liquid from the cavity (page 18, line 6-14), the hollow cylinder (see annotated figure 19 below) further comprising an integrally molded cylinder base (see annotated figure 19 below: wherein the integrally molded cylinder base identified below is integral with the hollow cylinder and the claimed phase “integrally molded base” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Butler is silent as to the process used to form the integral base, it appears that Butler’s product would be the same or similar as that claimed);
[AltContent: connector][AltContent: textbox (Hollow cylinder)][AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: textbox (Proximal end of the adaptor body)]
[AltContent: arrow][AltContent: connector][AltContent: textbox (Distal end of the hollow cylinder)][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: connector][AltContent: rect][AltContent: textbox (Integrally molded cylinder base)][AltContent: textbox (Distal end of the adaptor body)][AltContent: textbox (Connection portion)][AltContent: arrow][AltContent: textbox (Annotated Figure 19 )]
    PNG
    media_image1.png
    739
    263
    media_image1.png
    Greyscale


an adaptor body (figure 19, item 161) comprising a connection portion (figure annotated 19 above which shows the connection portion: wherein needle mounting adaptor 188 contains an opening that can receive a needle and forms the connection portion as identified above) for releasable fluid-tight connection to a complementary mating connection portion (portion of needle 122 that is received in opening of item 188 is construed as the complementary mating connection portion) of a liquid receiving component (item 122; page 17, line 7-10: wherein a needle is attached to item 188; Examiner notes for releasable fluid-tight connection to a complementary mating connection portion of liquid receiving component is an intended use limitation and as supported on page 17, line 7-10 a complementary mating connection portion of liquid receiving component i.e. needle is in a releasable fluid tight connection with the connection portion) arranged in such a way that the passage can be fluidically connected to a lumen (see item 122 which forms a lumen) of the liquid receiving component (page 17, line 7-10); and 

the adapter body (figure 19, item 161) comprising a proximal end (see figure 19: wherein the proximal end is construed as the end of item 161 closest to portion 168), which is connected with force-fit and/or form- fit engagement to the distal end of the hollow cylinder (see annotated figure 19 above and page 19, line 1-3; wherein projection 189 of the distal end of the hollow cylinder snap engages with recess 190), and a distal end (see annotated figure 19 above wherein the distal end of the adaptor body is construed as the end furthest from portion 168), on which the connection portion is formed (see annotated figure 19 above wherein the connection portion is formed on the distal end of the adaptor body), the adaptor body (figure 19, item 161) further comprising a lumen (figure 19, item 179 and 176) fluidically connected to the passage (page 17, line 7-10), wherein the shut-off valve arrangement is arranged at the proximal end of the adapter body and at the distal end of the hollow cylinder (see annotated figure 19 above wherein the shut-off valve arrangement is arranged at the proximal end of the adapter body as shown above and at the distal end of the hollow cylinder), and 


    PNG
    media_image2.png
    306
    422
    media_image2.png
    Greyscale

wherein the distal end of the hollow cylinder (see annotated figure 19 above where the distal end is labeled) has a profile portion (see figure 19 above, wherein item 189 and groove above projection 189 forms a profile portion) which meshes with a complementary mating profile portion (see figure 19 above, wherein item 190 and projection above groove 190 forms a complementary mating profile portion) of the adapter body (figure 19, item 161) in such a way that the adapter body is fixed in a circumferential direction on the hollow cylinder (page 19, line 1-3; wherein projection 189 of the distal end of the hollow cylinder snap engages with recess 190 of the adapter body such that the adapter body is fixed in an circumferential direction on the hollow cylinder; Examiner notes as supported by page 16, line 26-29 when a snap fit occurs the component is locked in position). 
Butler fails to disclose the connection portion being a Luer connection portion for detachable fluid-tight connection into the liquid receiving component.
or item 150 which are both usable with a respective syringe as shown in figure 3 and figure 6) comprising a connection portion (figure 2, item 112 and 108: wherein the connection portion of adaptor body 100 is construed as threads 112 and tip 108 and figure 4, item 158: wherein the connector portion of adaptor body 150 is construed as tip 158) for releasable fluid-tight connection to a complementary mating connection portion (paragraph [0038]: wherein a hub of a needle is construed as the complementary mating connection portion for adaptor body 100 and paragraph [0040]: wherein a hub of a needle is construed as a complementary mating connection portion for adaptor body 150) of a liquid receiving component (paragraph [0038] and [0040]: wherein a hub and needle are construed as the liquid receiving component for both adaptor body 100 and 150), the connection portion being a Luer connection portion (see figure 2: wherein item 112 and 108 are construed as a luer connection portion for adaptor body 100 and see figure 4 wherein item 158 is construed as a luer connection portion for adaptor body 150) for detachable fluid-tight connection into the liquid receiving component (see paragraph [0038] and [0040]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Butler to include the connection portion being a Luer connection portion for detachable fluid-tight connection into the liquid receiving component, as taught by Di Ubaldi, because Di Ubaldi teaches it is known in the art to use a luer connector portion to connect components of a medical device (see paragraph [0036] and [0037] of Di Ubaldi) further such modification would yield the same predictable result of a needle being able to be connected to an adaptor body (paragraph [0001] and [0037] of Di Ubaldi).
Examiner notes modifying the connection portion to be a Luer connection portion would also result in modifying the complementary mating connection portion of the liquid receiving component as taught by Di Ubaldi to be complementary to the modified connection portion. 

Butler in view of Di Ubaldi teaches the medical injection device according to claim 12. 
Butler as modified by Di Ubaldi teaches wherein the Luer connection portion (see figure 2, item 112 and 108 of Di Ubaldi) comprises a Luer lock portion (figure 2, item 112 and 108 and paragraph [0038] of Di Ubaldi).
In regard to claim 14,
Butler in view of Di Ubaldi teaches the medical injection device according to claim 12.
Butler as modified by Di Ubaldi teaches wherein the Luer connection portion (figure 4, item 158 of Di Ubaldi) comprises a Luer slip portion (figure 4, item 158 and paragraph [0040] of Di Ubaldi).
In regard to claim 15,
Butler in view of Di Ubaldi teaches the medical injection device according to claim 12
Butler as modified by Di Ubaldi teaches wherein the complementary mating connection portion of the liquid receiving component (paragraph [0038] and [0040] of Di Ubaldi: wherein a hub and needle are construed as the liquid receiving component for both adaptor body 100 and 150) comprises a hub of a disposable needle cannula (paragraph [0038] and [0040] of Di Ubaldi: wherein a hub and needle are construed as the liquid receiving component for both adaptor body 100 and 150; Examiner notes the liquid receiving component is not positively recited in claim 12 or claim 15 and the liquid receiving component is fully capable of comprising a hub of a needle cannula which is disposable).
In regard to claim 17,
Butler in view of Di Ubaldi teaches the medical injection device according to claim 12.

    PNG
    media_image2.png
    306
    422
    media_image2.png
    Greyscale

 Butler discloses wherein the profile portion (see figure 19 above, wherein item 189 and groove above projection 189 forms a profile portion) comprises an inner toothing (item 189) and the complementary mating profile portion (see figure 19 above, wherein item 190 and projection above groove 190 forms a complementary mating profile portion) comprises an outer toothing (see figure 19 above wherein the projection above groove 190 is construed as an outer toothing).
In regard to claim 18,
Butler in view of Di Ubaldi teaches the medical injection device according to claim 12.
Butler discloses wherein the profile portion extends continuously in the circumferential direction in the circumferential collar (see figure 19 wherein item 189 is within item 187 and page 19, line 1-3: wherein item 189 is annular), and the complementary mating profile portion extends continuously in the circumferential direction on the adaptor body (page 19, line 1-3: wherein item 190 is annular).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Butler (WO 92/04064) in view of Di Ubaldi (U.S. PG publication 20180289941) further in view of Kakish (U.S. PG publication 20100030146).

Butler in view of Di Ubaldi teaches the medical injection device according to claim 12.
Butler in view of Di Ubaldi fails to disclose wherein the profile portion comprises a first plurality of longitudinal grooves extending in an axial direction, and the complementary mating profile portion comprises a second plurality of longitudinal grooves extending in the axial direction.
Kakish teaches a profile portion (multiple ridges item 27 as shown in figure 1 and the grooves between ridges 27) comprises a first plurality of longitudinal grooves (grooves between ridges 27) extending in an axial direction (see figure 1), and a complementary mating profile portion (multiple grooves 25 as shown in figure 1 and the projections between grooves 25) comprises a second plurality of longitudinal grooves (figure 1, item 25 wherein multiple grooves are shown) extending in the axial direction (see figure 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the number of projections 189 and grooves between projections 189 to include multiple projections and grooves in the profile portion of Butler, and to modify the number of grooves 190 and projections between grooves 190, to include multiple projections and grooves in the complementary mating profile portion of Butler which mesh with grooves and projections of the profile portion, which therefore would result in wherein the profile portion comprises a first plurality of longitudinal grooves extending in an axial direction, and the complementary mating profile portion comprises a second plurality of longitudinal grooves extending in the axial direction, as taught by Kakish, for the purpose of providing a locking engagement (paragraph [0014] of Kakish) and further such modification would yield the same predictable result of forming a snap fit locking engagement (paragraph [0014] of Kakish) and since it has been held that a mere duplication of parts of a device involve only routine skill in the art.
Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. Applicant argues on page 7 of 9 through page 8 of 9 in regard to claim 1 and 12 that Butler does not teach or suggest features that mesh to fix an adapter body in a circumferential direction as claimed. Applicant argues that annular projection 189 and annular recess 190 form a rotatable connection that allows the adapter body to rotate relative to the collar and the hollow cylinder. Examiner respectfully disagrees. Butler is completely silent that the snap fit connection would allow rotation between components. Additionally page 16, line 26-29 of Butler supports that a “snap” fit would result in the component being locked in position. Since the component would be locked in position, rotation would not be able to occur as suggested by Applicant. 
Examiner notes Applicants amendments to claim 1 change the scope of dependent claims 2-11. Specifically claims 6 and 8 now require both a latch portion in addition to a profile portion. Accordingly a new grounds of rejection have been given for claims 6 and 8. Additionally Applicants amendments to claim 7 change the scope of claim 7 and claim 11. Accordingly a new grounds of rejection have been given for claims 7 and 11.
Applicant argues dependent claims 2-11 are dependent on claim 1 and incorporate all of the elements recited in claim 1 and therefore are patentable over the cited references for at least the same reasons that claim 1 is patentable. See response to arguments in regard to claim 1 above. Applicant argues dependent claims 13-15 are dependent on claim 12 and incorporate all of the elements recited in claim 12 and therefore are patentable over the cited references for at least the same reasons that claim 12 is patentable. See response to arguments in regard to claim 12 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783